Exhibit 10.1





COOPERATION AGREEMENT


February 29, 2020


Sachem Head Capital Management LP
250 West 55th St.
Floor 34
New York, New York 10019


Ladies and Gentlemen:


Olin Corporation (the “Company”), on the one hand, and Sachem Head Capital
Management LP, on behalf of the entities listed on Schedule A (Sachem Head
Capital Management LP, together with such entities, “Sachem Head”), on the other
hand, have agreed to the terms contained in this Cooperation Agreement (this
“Agreement”). This Agreement will take effect as of the date hereof (the
“Effective Date”). For purposes of this Agreement, we refer to each of the
Company and Sachem Head as a “Party” and, collectively, as the “Parties.”


1.    Company Board and Related Matters.


(a) Board Actions. As of the date of this Agreement, the Board of Directors of
the Company (the “Board”) has taken the following actions:


(i) the Board has duly appointed Scott D. Ferguson (the “Sachem Head Director”)
and William Barnes Hauptfuhrer (the Sachem Head Director, together with Mr.
Hauptfuhrer, and collectively with any Successor Directors (as defined below),
the “Newly Appointed Directors”) to serve as directors of the Company (with the
Sachem Head Director being appointed as a Class II director and  Mr. Hauptfuhrer
being appointed as a Class I director), each of whom shall be subject to
reelection at the Company’s next annual meeting of shareholders (including any
adjournments or postponements thereof, the “2020 Annual Meeting”) in accordance
with applicable law, effective as of the date and time this Agreement is fully
executed and delivered;


(ii) the Board has resolved to nominate each Newly Appointed Director for
election to the Board at the 2020 Annual Meeting with a term expiring at, in the
case of the Sachem Head Director, the Company’s 2023 annual meeting of
shareholders (including any adjournments or postponements thereof), and, in the
case of Mr. Hauptfuhrer, the Company’s 2022 annual meeting of shareholders
(including any adjournments or postponements thereof), in each case subject to
Section 2; and


(iii) the Board has determined that each Newly Appointed Director is
“independent” under the rules and regulations of the New York Stock Exchange
(the “NYSE”), and the Company agrees to take such position with the NYSE and
other applicable regulatory authorities with respect to each Newly Appointed
Director as long as such Newly Appointed Director continues to meet such
requirements.


(b) Board Size. Prior to the 2020 Annual Meeting, the size of the Board will not
be more than fourteen (14) directors. During the period between the 2020 Annual
Meeting and the Company’s 2021 annual meeting of shareholders (including any
adjournments or postponements thereof, the “2021 Annual Meeting”), the size of
the Board will be not more than thirteen (13) directors.



--------------------------------------------------------------------------------

(c) 2020 Annual Meeting Nominees. The Company agrees that the slate of nominees
recommended by the Board in the Company’s proxy statement and on its proxy card
relating to the 2020 Annual Meeting shall include each Newly Appointed Director,
Beverley A. Babcock, Gray G. Benoist, John E. Fischer and Heidi S. Alderman, and
no other nominees. The Company shall list each Newly Appointed Director in the
proxy statement and proxy card prepared, filed and delivered in connection with
such meeting and recommend that the Company’s shareholders vote in favor of the
election of each Newly Appointed Director and otherwise support each Newly
Appointed Director in a manner no less rigorous and favorable than the manner in
which the Company supports any other nominees.  Notwithstanding anything to the
contrary in this Agreement, the Company shall not be obligated to comply with
any of the requirements in this Section 1(c) if (i) Sachem Head, together with
its Affiliates, fails to have aggregate economic exposure to at least 3% of the
shares of Common Stock outstanding at such time (provided, that for purposes of
such calculation, the total outstanding shares of Common Stock as of the date of
such determination shall be deemed to be the lesser of (1) the aggregate number
of shares of Common Stock outstanding as of the date hereof or (2) the aggregate
number of shares of Common Stock outstanding as of the date of such
determination (in each case, as equitably adjusted for any combinations, splits,
recapitalizations or similar actions)) or (ii) there has been a judicial
determination that Sachem Head has materially breached any of the terms of this
Agreement and fails to cure any such breach within fifteen (15) business days of
receipt of written notice from the Company of such determination (each of
clauses (i) and (ii), a “Triggering Event”).  Prior to the Expiration Date,
Sachem Head agrees to promptly notify the Company in writing in the event that,
at any time, it, together with its Affiliates, do not satisfy the threshold set
forth in subclause (i) of this Section 1(c).


(d) Future Annual Meetings. The Company shall, no later than the Expiration
Date, inform Sachem Head whether it intends to nominate any Newly Appointed
Director for election as a director at the 2021 Annual Meeting; provided that,
if the Company informs Sachem Head that it intends to nominate a Newly Appointed
Director for election as a director at the 2021 Annual Meeting, the Company
shall list each Newly Appointed Director in the proxy statement and proxy card
prepared, filed and delivered in connection with such meeting and recommend that
the Company’s shareholders vote in favor of the election of each Newly Appointed
Director and otherwise support each Newly Appointed Director in a manner no less
rigorous and favorable than the manner in which the Company supports any other
nominees.  Notwithstanding anything to the contrary in this Agreement, the
Company shall have no obligation to nominate any Newly Appointed Director for
election at any annual or special meeting of shareholders of the Company or
otherwise, other than at the 2020 Annual Meeting, and in such case, only on the
terms and subject to the conditions of this Agreement.


(e) Company Policies. Except as set forth in Section 3, Sachem Head acknowledges
that the policies, procedures, processes, codes, rules, standards and guidelines
applicable to other directors of the Company, including the Amended and Restated
Principles of Corporate Governance and Code of Conduct (as may be amended from
time to time, collectively, the “Company Policies”), will be applicable to each
Newly Appointed Director as well during such directors’ term of service. The
Company represents and warrants that all Company Policies currently in effect
are publicly available on the Company’s website or have been provided to Sachem
Head or its counsel.


2

--------------------------------------------------------------------------------

(f) Non-Interference. The Company will not alter its Amended and Restated
Articles of Incorporation (the “Articles of Incorporation”) or Bylaws or alter
or adopt any Company Policies which would in any manner interfere with the
ability of any Newly Appointed Director to remain on the Board or participate in
Board matters, including that which would result in a shortening of any Newly
Appointed Director’s tenure on the Board.  The Board will not utilize committees
of the Board (including the “executive” or similar committee) for the purpose of
discriminating against a Newly Appointed Director.


(g) Review of Proxy Materials. The Company agrees that Sachem Head will have the
opportunity to review the Company’s proxy statement and proxy card and any
additional solicitation materials relating to the 2020 Annual Meeting in advance
of filing or first use and that the Company will consider in good faith any
comments provided by Sachem Head.


(h) Operating Improvements Committee. Effective as of the date hereof, the
Company has formed an Operating Improvements Committee of the Board (the
“Operations Committee”). As of the date of this Agreement, the Company has taken
all action necessary to ensure that (i) the Operations Committee shall be
comprised of four (4) members, consisting of two (2) independent directors
selected by the Board and each Newly Appointed Director, who shall become
members of the Operations Committee upon joining the Board and (ii) Scott Sutton
shall be appointed as the Chair of the Operations Committee.  The Company has
provided a copy of the Charter of the Operations Committee to Sachem Head or its
counsel, and the Company shall not, until the earlier of the 2021 Annual Meeting
and the occurrence of a Triggering Event, (i) remove any Newly Appointed
Director from the Operations Committee (unless he ceases to be an independent
director), (ii) amend the Charter of the Operations Committee or (iii) disband
the Operations Committee, in each case, without the prior written consent of
Sachem Head.


(i) Committees. As of the Effective Date, the Board has duly appointed Mr.
Hauptfuhrer to serve on the Directors and Corporate Governance Committee of the
Board (the “Governance Committee”).  Mr. Hauptfuhrer or any Successor Director
that replaces Mr. Hauptfuhrer on the Board shall continue to serve on the
Governance Committee for so long as he or she is serving as a member of the
Board as an independent director and otherwise continues to satisfy the
eligibility requirements of such committee that are in place as of the execution
of this Agreement, unless otherwise agreed by Sachem Head in writing.  As of the
Effective Date, the Board has duly appointed the Sachem Head Director to serve
on the Compensation Committee of the Board (the “Compensation Committee” and,
together with the Governance Committee, the “Committees”).  The Sachem Head
Director or any Successor Director that replaces the Sachem Head Director on the
Board shall continue to serve on the Compensation Committee for so long as he or
she is serving as a member of the Board as an independent director and otherwise
continues to satisfy the eligibility requirements of such committee that are in
place as of the execution of this Agreement, unless otherwise agreed by Sachem
Head in writing.  Each Newly Appointed Director will have access to all Board
committee materials and shall be entitled to notice of, and to attend and
participate in, any and all Board committee meetings.  The Company shall not
form any new committee of the Board unless each Newly Appointed Director is a
member of such committee or each Newly Appointed Director approves the formation
of such committee.


3

--------------------------------------------------------------------------------

(j) Resignation. Upon the occurrence of a Triggering Event, Sachem Head will
cause the Sachem Head Director to promptly resign from the Board and any
committee of the Board on which he sits.


(k) Successor Directors.


(i) If any Newly Appointed Director ceases to serve as a member of the Board,
Sachem Head shall (unless (i) a Triggering Event shall have occurred or (ii)
such Newly Appointed Director ceases to serve as a member of the Board as a
result of such Newly Appointed Director’s resignation and such Newly Appointed
Director furnishes the Company with any written correspondence or other
materials in connection therewith or otherwise effects such resignation in a
manner such that the Company would be required to file a Form 8-K relating to a
disagreement concerning such resignation) be entitled to select another
individual to be appointed to the Board (a “Successor Director”); provided that
if Mr. Hauptfuhrer or any Successor Director that replaces Mr. Hauptfuhrer on
the Board ceases to serve on the Board, Sachem Head may not select any director,
officer, partner or employee of Sachem Head as such Successor Director.  Sachem
Head shall provide written notice of such Successor Director to the Company,
which notice shall set forth the name of the person who Sachem Head has chosen
to replace the Newly Appointed Director. Following receipt of such notice, the
Company shall take all necessary actions to promptly, and in any event within
two (2) days, appoint such Successor Director to the Board and the applicable
Committee. All references to “Sachem Head Director” or “Newly Appointed
Director,” for purposes of this Agreement, shall be deemed references to the
Successor Director that replaced the applicable Sachem Head Director or Newly
Appointed Director in the event that a Successor Director is appointed.


(ii) Notwithstanding the foregoing, the Board shall not be required to appoint
any person as a Successor Director if the Board determines that the Successor
Director is not reasonably acceptable (which determination shall be made in good
faith and within five (5) business days of the date on which Sachem Head
identifies the proposed Successor Director to the Company).  If a Successor
Director proposed by Sachem Head is rejected for the foregoing reason, Sachem
Head shall be entitled to continue proposing successive replacements to the
Board and any such replacement shall be promptly appointed to the Board (subject
to the Board’s right to reject such Successor Director pursuant to this
subparagraph (ii)). The onboarding of the Successor Director will be through a
reasonable and customary process no more onerous, burdensome or time consuming
than the process for onboarding any other director to the Board, and there will
be no procedure, policy or other obstacle implemented with the intent or effect
of prejudicing a Successor Director’s ability to timely join the Board. The
Company shall exercise reasonable best efforts, in cooperation with Sachem Head,
to ensure that the Successor Director is found independent by the relevant
regulatory entities so long as the Successor Director satisfies such
independence requirements.


(l) Shareholder Meetings.


4

--------------------------------------------------------------------------------

(i) Withdrawal of Nominees  Sachem Head, on behalf of itself and its Affiliates
(as defined in Rule 12b-2 promulgated by the Securities and Exchange Commission
(“SEC”) under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)), hereby irrevocably withdraws the shareholder proposal and nomination of
candidates to be presented at the 2020 Annual Meeting previously submitted to
the Company by Sachem Head LP.


(ii) Meetings. Until the Expiration Date, Sachem Head shall, or shall cause its
Affiliates, Associates (each as defined in Rule 12b-2 promulgated by the SEC
under the Exchange Act) or representatives to, appear in person or by proxy at
the 2020 Annual Meeting and vote all shares of common stock of the Company, par
value $1 per share (“Common Stock”), over which Sachem Head, its Affiliates or
Associates has voting power in accordance with the Board’s recommendations with
respect to (A) the removal or election of directors, (B) any advisory vote on
executive compensation, (C) any proposal to amend the Articles of Incorporation
to provide for the declassification of the Board in accordance with Section 2,
(D) the ratification of the appointment of KPMG LLP as the Company’s independent
registered public accounting firm for the year ending December 31, 2020 and (E)
the shareholder proposal to be presented at the 2020 Annual Meeting, a copy of
which shareholder proposal has been provided to Sachem Head.


(iii) Interim Special Meetings. From the Effective Date and continuing until the
Expiration Date, the Company shall not call or hold any interim special meeting
of shareholders for the purposes of electing, removing and/or replacing
directors, except as may be required pursuant to Section 10 of Article I of the
Company’s Bylaws.


2.    Declassification of the Board.


(a) At the 2020 Annual Meeting, the Company shall (i) propose an amendment to
the Articles of Incorporation to declassify the Board and provide for the annual
election of directors, in a manner such that the term of each member of the
Board (including the Newly Appointed Directors) shall expire at the 2021 Annual
Meeting and any director elected or appointed to the Board at or after the 2021
Annual Meeting shall be elected on an annual basis (the “Declassification
Proposal”), (ii) recommend that the Company’s shareholders vote in favor of such
amendment and (iii) cause all shares of Common Stock represented by proxies
granted to it (or any of its officers, directors or representatives) to be voted
in favor of such amendment. Following approval of the Declassification Proposal
by the Company’s shareholders, the Company shall take all action necessary to
effectuate the declassification of the Board in accordance therewith, including
filing an Articles of Amendment to the Articles of Incorporation with the
Virginia State Corporation Commission.


(b) Within 10 days after the Effective Date, the Company shall cause each
director of the Company (other than the Newly Appointed Directors and directors
whose term does not extend beyond the 2021 Annual Meeting) to, and Sachem Head
shall cause each Newly Appointed Director to, deliver an irrevocable resignation
letter to the Company in the form agreed by the Parties prior to execution of
this Agreement.


3.    Company Policies.


5

--------------------------------------------------------------------------------

(a) Company Information. None of the confidentiality provisions contained in the
Company Policies or any other provision contained in any other document,
agreement or policy of the Company or its subsidiaries shall be deemed to
restrict the Sachem Head Director from sharing any “confidential information”
provided by the Company or any of its subsidiaries to the Sachem Head Director
in connection with his or her service as a director (such information and any
notes, analyses, reports, models, compilations, studies, interpretations,
documents, records or extracts thereof containing or based upon such
information, in whole or in part, “Company Information”) with any of Sachem
Head’s employees or legal advisors who need to know such Company Information for
the purpose of assisting Sachem Head in connection with its investment in the
Company, and the Sachem Head Director is expressly permitted to share Company
Information with such employees and legal advisors in accordance with this
Section 3; provided, that, such employees and legal advisors shall maintain the
confidentiality of Company Information to the same extent as required of the
Sachem Head Director as a director of the Company; provided, further, that if
such employees and legal advisors fail to so maintain the confidentiality of
Company Information, Sachem Head shall be responsible for any such
non-compliance. The provisions of this Section 3(a) shall survive until the date
that is six months following the date on which the Sachem Head Director ceases
to serve as a member of the Board.


(b) Policies Applicable to Sachem Head. The restrictions contained in the
Company Policies applicable to the Sachem Head Director (in his capacity as
such), including any restrictions on pledging or making purchases on margin of,
or entering into derivative or hedging arrangements (including options) with
respect to, securities of the Company, or otherwise trading the Company’s
securities during open window periods shall not be deemed to apply to Sachem
Head (or any of their affiliated funds). It is understood and agreed that Sachem
Head (or any of their affiliated funds) shall be free to trade in the Company’s
securities during open trading window periods without the prior approval of the
Company, and shall only be prohibited from trading during blackout periods
established by the Company and generally applicable to all of the Company’s
directors and senior insiders.


4.   Standstill Restrictions. From the Effective Date and continuing until the
earlier of (i) December 31, 2020 and (ii) the date that is sixty (60) days prior
to the last date pursuant to which shareholder nominations for director
elections are permitted pursuant to the Company’s bylaws with respect to the
2021 Annual Meeting (such earlier date, the “Expiration Date”), Sachem Head will
not, and will cause its controlling and controlled Affiliates not to, directly
or indirectly:


(a) publicly solicit proxies or written consents of shareholders with respect
to, or from the holders of, any shares of Common Stock or any other securities
of the Company entitled to vote in the election of directors, or securities
convertible into, or exercisable or exchangeable for, such shares or other
securities, whether or not subject to the passage of time or other contingencies
(collectively, “Voting Securities”), or publicly make, or in any way publicly
participate in (other than by voting its shares of Voting Securities in a way
that does not violate this Agreement), any solicitation of any proxy, consent or
other authority to vote any Voting Securities with respect to the election of
directors or any other matter, otherwise publicly conduct any nonbinding
referendum with respect to the Company, or publicly seek to advise or encourage
any person in, any proxy contest or any solicitation with respect to the Company
not approved and recommended by the Board, including relating to the removal or
the election of directors, other than solicitations or actions as a participant
in support of all of the Company’s nominees;


6

--------------------------------------------------------------------------------

(b) form, join or in any other way participate in a “partnership, limited
partnership, syndicate or other group” within the meaning of Section 13(d)(3) of
the Exchange Act with respect to any Voting Securities, or deposit any Voting
Securities in a voting trust or subject any Voting Securities to any voting
agreement or other arrangement of similar effect, other than, in each case,
solely with other members of Sachem Head;


(c) publicly seek to call, or request the call of, a special meeting of the
shareholders of the Company or publicly seek to make, or make, a shareholder
proposal (whether pursuant to Rule 14a-8 under the Exchange Act or otherwise) at
any meeting of the shareholders of the Company;


(d) (i) except as expressly permitted by this Agreement, seek, alone or in
concert with others, election or appointment to, or representation on, the Board
or nominate or propose the nomination of, or recommend the nomination of, any
candidate to the Board or (ii) seek, alone or in concert with others, the
removal of any member of the Board;


(e) institute any litigation against the Company, its directors or its officers,
each in their capacity as such, make any “books and records” demands against the
Company or make application or demand to a court or other person for an
inspection, investigation or examination of the Company or its subsidiaries or
Affiliates (whether pursuant to Article 18 of the Virginia Stock Corporation Act
or otherwise); provided that nothing in this Section 4(e) shall prevent Sachem
Head from (A) bringing litigation to enforce the provisions of this Agreement,
(B) making counterclaims with respect to any proceeding initiated by, or on
behalf of, the Company against Sachem Head, (C) exercising statutory appraisal
rights, or (D) making any claim as a shareholder in connection with any class
action proceeding brought by a named plaintiff other than Sachem Head, so long
as such plaintiff has not been advised, assisted, encouraged or persuaded by
Sachem Head with respect to such class action proceeding;


(f) enter into or maintain any economic, compensatory or pecuniary arrangements
with any director or nominee for director of the Company, other than the Sachem
Head Director;


(g) make any request or submit any proposal to amend or waive any of the terms
of this Agreement, in each case which would reasonably be expected to result in
a public announcement or public disclosure of such request or proposal or give
rise to a requirement to so publicly announce or disclose such request or
proposal;


(h) sell or agree to sell, directly or indirectly, through swap or hedging
transactions or otherwise, any shares of Common Stock or any derivatives
relating to Common Stock to any third party that, to the knowledge of Sachem
Head, either (i) has filed a Schedule 13D with respect to the Company or (ii)
has run (or publicly announced an intention to run) a proxy contest or consent
solicitation with respect to another company in the past three years (but, in
the case of this clause (ii), only if Sachem Head knows, after reasonable
inquiry, that the third party has, or will as a result of the transaction have,
beneficial ownership of, or aggregate economic exposure to, more than 5% of the
shares of Common Stock outstanding at such time); provided that nothing herein
shall restrict or limit Sachem Head’s ability to sell any shares of Common Stock
or any derivatives relating to Common Stock in an open market transaction;


7

--------------------------------------------------------------------------------

(i) make any public proposal, announcement, statement or request regarding:
(A) controlling, changing or influencing the Board or management of the Company,
including proposals to change the number or term of directors or to fill any
vacancies on the Board, (B) any Extraordinary Transaction or exploration thereof
(it being understood that this clause 5(i)(B) shall not restrict Sachem Head
from tendering shares, receiving payment for shares or otherwise participating
in any such transaction on the same basis as other shareholders of the Company,
or from participating in any such transaction that has been approved by the
Board) or (C) any other material change in the Company’s or any of its
subsidiaries’ operations, business, corporate strategy, corporate structure,
capital structure or allocation, or share repurchase or dividend policies;
provided, for the avoidance of doubt, that Sachem Head and its Affiliates shall
be entitled to engage in private discussions with respect to such matters with
limited partners or shareholders of Sachem Head or its Affiliates;


(j) engage in any short sale or any purchase, sale or grant of any option,
warrant, convertible security, stock appreciation right or other similar right
(including any put or call option or “swap” transaction) with respect to any
security (other than in connection with a broad-based market basket or index)
that relates to or derives any part of its value from any decline in the market
price or value of any securities of the Company, and would result in Sachem Head
(together with its affiliates) failing to have an aggregate net long position
(as defined in Rule 14e-4 under the Exchange Act) in the Company; or


(k) enter into any agreements or undertakings with any person with respect to
the foregoing.


The restrictions set forth in this Section 4 shall not apply to any Newly
Appointed Director, acting in his capacity as such, in private discussions with
the Board or members of Company management. The Company shall notify Sachem Head
in writing upon the occurrence of the Expiration Date.


As used herein “Extraordinary Transaction” means any merger, acquisition,
amalgamation, tender offer, exchange offer, recapitalization, restructuring,
disposition, distribution, spin-off, asset sale, joint venture or other business
combination involving the Company or any of its subsidiaries.


5.   Press Release; Form 8-K; Publicity. The Parties agree that promptly
following the execution and delivery of this Agreement by the Parties, (A) the
Company will issue the press release attached to this Agreement as Exhibit A
(the “Press Release”) and file a Current Report on Form 8-K in the form
previously agreed by the Parties and (B) Sachem Head will file a Schedule 13D in
the form previously agreed by the Parties. Prior to the Expiration Date, the
Company, on the one hand, and Sachem Head, on the other hand, shall each refrain
from making, and shall cause their respective Affiliates and Associates and its
and their respective principals, directors, members, general partners, officers,
employees, agents and representatives (collectively, “Representatives”) not to
make, any public statement that constitutes an ad hominem attack on, or that
otherwise disparages, impugns or is reasonably likely to damage the reputation
of, (i) in the case of statements by Sachem Head or any of its Representatives,
the Company or any of its Affiliates or any of its or their respective officers,
directors or employees or any person who has served in any of the foregoing
capacities, or (ii) in the case of statements by the Company or any of its
Representatives, Sachem Head or any of its Affiliates or any of its or their
respective partners (other than partners that are solely limited partners),
members, officers, directors or employees or any person who has served in the
foregoing capacity. The foregoing sentence shall not restrict the ability of any
Party to (1) comply with any subpoena or other legal process or respond to a
request for information from any governmental authority with jurisdiction over
the Party from whom information is sought or (2) make private statements to
directors of the Board, employees of the Company, Sachem Head or employees of
Sachem Head in a manner in which public dissemination of such statements would
not be reasonably anticipated.


8

--------------------------------------------------------------------------------

6.    Representations of the Company. The Company represents and warrants to
Sachem Head that (a) the Company has the corporate power and authority to
execute and deliver this Agreement and to bind it hereto, (b) this Agreement has
been duly and validly authorized, executed and delivered by the Company,
constitutes a valid and binding obligation and agreement of the Company, and is
enforceable against the Company in accordance with its terms (subject to
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
transfer and other similar laws affecting creditors’ rights generally and to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law) and (c) the execution, delivery and performance of this
Agreement by the Company does not and will not violate or conflict with (i) any
law, rule, regulation, order, judgment or decree applicable to the Company, or
(ii) result in any breach or violation of or constitute a default (or an event
which with notice or lapse of time or both could constitute such a breach,
violation or default) under or pursuant to, or result in the loss of a material
benefit under, or give any right of termination, amendment, acceleration or
cancellation of, any organizational document, agreement, contract, commitment,
understanding or arrangement to which the Company is a party or by which it is
bound.


7.    Representations of Sachem Head. Sachem Head represents and warrants to the
Company that (a) Sachem Head has the power and authority to execute and deliver
this Agreement and to bind itself and its affiliates to this Agreement (and
Sachem Head Capital Management LP has the power and authority to execute and
deliver this Agreement and to bind itself and the entities listed on Schedule A
to this Agreement), (b) this Agreement has been duly authorized, executed and
delivered by Sachem Head, constitutes a valid and binding obligation of Sachem
Head, and is enforceable against Sachem Head in accordance with its terms
(subject to applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent transfer and other similar laws affecting creditors’ rights generally
and to general principles of equity, regardless of whether considered in a
proceeding in equity or at law), (c) the execution of this Agreement by Sachem
Head does not and will not violate or conflict with (i) any law, rule,
regulation, order, judgment or decree applicable to Sachem Head, or (ii) result
in any breach or violation of or constitute a default (or an event which with
notice or lapse of time or both could constitute such a breach, violation or
default) under or pursuant to, or result in the loss of a material benefit
under, or give any right of termination, amendment, acceleration or cancellation
of, any organizational document, agreement, contract, commitment, understanding
or arrangement to which Sachem Head is a party or by which it is bound, (d)
Sachem Head, together with its Affiliates, beneficially owns (as defined in
Rule 13d-3 promulgated by the SEC under the Exchange Act) in the aggregate
14,950,000 shares of Common Stock; (e) except as disclosed on Exhibit B, Sachem
Head is not a party to any swap or hedging transactions or other derivative
agreements of any nature with respect to any Voting Securities; and (f) Scott
Ferguson is a U.S. person and Scott Ferguson (or Scott Ferguson, together with
only other U.S. persons) controls Sachem Head.


9

--------------------------------------------------------------------------------

8.   Term. Unless otherwise mutually agreed in writing by each Party and except
as otherwise provided in this Agreement, each Party’s obligations under this
Agreement will extend until the completion of the 2021 Annual Meeting; provided
that no expiration or termination of this Agreement will relieve any Party
hereto from any liability for a breach of this Agreement prior to such
expiration or termination.  Notwithstanding the foregoing, Section 12 through
Section 17 shall survive the termination of this Agreement.


9.    Fiduciary Duties; Rights of Newly Appointed Directors.


(a) Fiduciary Duties. Notwithstanding anything in this Agreement to the
contrary, nothing contained herein shall require any director to violate his or
her fiduciary duties.


(b) Newly Appointed Director Benefits. The Company agrees that the Newly
Appointed Directors shall receive (i) the same benefits of director and officer
insurance, and any indemnity and exculpation arrangements available generally to
the directors of the Board and (ii) such other benefits on the same basis as all
other non-management directors on the Board, including, unless otherwise
requested by such Newly Appointed Director, having the Company (or legal
counsel) prepare and file with the SEC, at the Company’s expense, any Form 3,
Form 4 and Form 5 under Section 16 of the Exchange Act that are required to be
filed by each director of the Company.


10.  Expenses.  No later than two (2) business days following the execution of
this Agreement, the Company shall reimburse Sachem Head for all documented
out-of-pocket costs, fees and expenses (including attorney’s fees and other
legal expenses and expenses related to the engagement of other advisors and
consultants) incurred by Sachem Head, and as to which Sachem Head has provided
the Company documentary evidence, prior to the Effective Date in connection
with, relating to or resulting from its efforts and actions, and any
preparations therefor, prior to the execution and delivery of this Agreement, to
consider means by which the Company could improve its performance and increase
shareholder value, including, without limitation, its communications with the
Board and the Company’s management, its preparation and delivery of a nomination
notice pursuant to the Company’s Bylaws and the negotiation and execution of
this Agreement.


11.  Counterparts. This Agreement may be executed in two or more counterparts,
each of which will be considered one and the same agreement and will become
effective when counterparts have been signed by each of the Parties and
delivered to the other Party (including by means of electronic delivery or
facsimile).


12.  Specific Performance. Each Party acknowledges and agrees that irreparable
injury to the other Party would occur in the event that any of the provisions of
this Agreement were not performed in accordance with their specific terms or
were otherwise breached and that money damages may not be an adequate remedy for
such a breach. It is accordingly agreed that each Party may be entitled to seek
specific enforcement of, and injunctive relief to prevent any violation of, the
terms hereof. Each Party agrees to waive any bonding requirement under any
applicable law in the case any other Party seeks to enforce the terms by way of
equitable relief.


10

--------------------------------------------------------------------------------

13.  APPLICABLE LAW AND JURISDICTION. THIS COOPERATION AGREEMENT WILL BE
GOVERNED BY, AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
WITHOUT REFERENCE TO CONFLICTS OF LAWS PRINCIPLES. EACH OF THE PARTIES
IRREVOCABLY AGREES THAT ANY LEGAL ACTION OR PROCEEDING TO ENFORCE THIS
COOPERATION AGREEMENT WILL BE BROUGHT EXCLUSIVELY IN ANY STATE COURT THEREFROM
WITHIN THE STATE OF NEW YORK (OR, ANY FEDERAL COURT WITHIN THE STATE OF NEW
YORK). EACH OF THE PARTIES IRREVOCABLY WAIVES THE RIGHT TO TRIAL BY JURY IN ANY
SUCH ACTION OR PROCEEDING. EACH OF THE PARTIES HEREBY IRREVOCABLY SUBMITS TO THE
PERSONAL JURISDICTION OF THE AFORESAID COURTS, AND IRREVOCABLY WAIVES ANY
ARGUMENT THAT SUCH COURTS ARE AN INCONVENIENT OR IMPROPER FORUM. EACH PARTY
CONSENTS TO SERVICE OF PROCESS BY A REPUTABLE OVERNIGHT DELIVERY SERVICE,
SIGNATURE REQUESTED, TO THE ADDRESS OF SUCH PARTY’S PRINCIPAL PLACE OF BUSINESS
OR AS OTHERWISE PROVIDED BY APPLICABLE LAW.


14.   Notice. All notices, consents, requests, instructions, approvals and other
communications provided for in this Agreement and all legal process in regard
hereto shall be in writing and shall be deemed validly given, made or served,
(a) if given by email, when such email is transmitted to the email address set
forth below or (b) if given by any other means, when actually received during
normal business hours at the address specified in this Section:


 
If to the Company:
 
 
 
Olin Corporation
 
190 Carondelet Plaza, Suite 1530
 
Clayton, MO 63105
 
Attention: Eric A. Blanchard, Vice President, General Counsel and Secretary
 
Email: EABlanchard@olin.com
 
 
 
With a copy to (which shall not constitute notice):
 
 
 
Cravath, Swaine & Moore LLP
 
Worldwide Plaza
 
825 Eighth Avenue
 
New York, NY 10019
 
Attention: Robert I. Townsend, III     George F. Schoen     Andrew C. Elken    
    Email: RTownsend@cravath.com     GSchoen@cravath.com     AElken@cravath.com
 
 
 
If to Sachem Head:    
 
Sachem Head LP
 
c/o Sachem Head Capital Management LP




11

--------------------------------------------------------------------------------








 
250 West 55th St.
 
Floor 34
 
New York, New York 10019   Attention: Michael D. Adamski, General Counsel  
Email: Michael@sachemhead.com  
  With a copy to (which shall not constitute notice):       Cadwalader,
Wickersham & Taft LLP   200 Liberty St.   New York, New York 10281   Attention:
Richard Brand     Joshua Apfelroth   Email: richard.brand@cwt.com    
joshua.apfelroth@cwt.com


 
15.  Entire Agreement; Amendment. This Agreement, including exhibits and
schedules attached to this Agreement, contains the entire understanding of the
Parties with respect to the subject matter hereof. This Agreement may be amended
only by an agreement in writing executed by the Parties, and no waiver of
compliance with any provision or condition of this Agreement and no consent
provided for in this Agreement shall be effective unless evidenced by a written
instrument executed by the Party against whom such waiver or consent is to be
effective. No failure or delay by a Party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any right, power or privilege hereunder.


16.  Severability. If at any time subsequent to the date of this Agreement, any
provision of this Agreement shall be held by any court of competent jurisdiction
to be illegal, void or unenforceable, such provision shall be of no force and
effect, but the illegality or unenforceability of such provision shall have no
effect upon the legality or enforceability of any other provision of this
Agreement.


17.  No Third Party Beneficiaries; Assignment. This Agreement is solely for the
benefit of the Parties and is not binding upon or enforceable by any other
persons. No Party may assign its rights or delegate its obligations under this
Agreement, whether by operation of law or otherwise, and any assignment in
contravention hereof shall be null and void. Nothing in this Agreement, whether
express or implied, is intended to or shall confer any rights, benefits or
remedies under or by reason of this Agreement on any persons other than the
Parties, nor is anything in this Agreement intended to relieve or discharge the
obligation or liability of any third persons to any Party.






[Signature Page Follows]


12

--------------------------------------------------------------------------------





If the terms of this Agreement are in accordance with your understanding, please
sign below and this Agreement will constitute a binding agreement among us.



  OLIN CORPORATION          


By:
/s/ John E. Fischer       Name: John E. Fischer       Title: Chairman, President
& CEO          















[Signature Page to Agreement]



--------------------------------------------------------------------------------





Acknowledged and agreed to as of the date first written above:


SACHEM HEAD CAPITAL MANAGEMENT LP
By: Uncas GP LLC, its general partner



By:          
/s/ Scott Ferguson
  Name: Scott Ferguson      Title: Managing Partner
















[Signature Page to Agreement]



--------------------------------------------------------------------------------



Schedule A


List of Sachem Head Entities


Sachem Head Capital Management LP
Uncas GP LLC
Sachem Head GP LLC
Sachem Head Master LP
Sachem Head LP
SH Old Quarry Master Ltd.





--------------------------------------------------------------------------------





EXHIBIT A


Press Release





--------------------------------------------------------------------------------


Olin Corporation Appoints Scott Ferguson and W. Barnes Hauptfuhrer to Board of
Directors


Sachem Head Commits to Support Company’s Directors at 2020 Annual Meeting of
Shareholders


CLAYTON, Mo., March 2, 2020 – Olin Corporation (NYSE: OLN) (“Olin” or the
“Company”) today announced the appointment of Scott Ferguson and W. Barnes
Hauptfuhrer to its Board of Directors (the “Board”), effective immediately. With
these appointments, the Olin Board will be comprised of 14 directors, 13 of whom
are independent, and six of whom will stand for re-election at the Company’s
upcoming 2020 Annual Meeting of Shareholders. In conjunction with these
appointments, Olin has entered into an agreement with Sachem Head Capital
Management LP (“Sachem Head”), which owns approximately 9.5% of the outstanding
shares of the Company’s common stock.


“We are pleased to have Scott and Barnes join our Board as independent
directors,” said John E. Fischer, Chairman, President and Chief Executive
Officer of Olin. “As we continue to take actions to enhance our capital
structure, accelerate our cost discipline and efficiency efforts, and drive
long-term value for all shareholders, we are confident that their expertise will
be additive to the Board’s ongoing efforts.”


“We appreciate the constructive and open dialogue we have had with Olin’s Board
and leadership team and look forward to continue working closely with them,”
said Scott Ferguson, founder and managing partner of Sachem Head.


Under the terms of the agreement, Mr. Hauptfuhrer will serve as a member of the
Directors and Corporate Governance Committee of the Board, Mr. Ferguson will
serve as a member of the Compensation Committee of the Board and both will serve
on a newly formed Operating Improvement Committee, which will analyze and make
recommendations to the Board regarding operational improvements and support and
inform the Board’s review of Olin’s strategy. Mr. Scott Sutton and Mr. John M.
B. O’Connor, both independent directors of the Board, will also serve on this
committee, with Mr. Sutton acting as chair. Olin has also agreed to propose, at
its 2020 annual meeting of shareholders, an amendment to its Amended and
Restated Articles of Incorporation to declassify the Board and provide for the
annual election of all directors starting at the 2021 annual meeting of
shareholders. Sachem Head has also agreed to customary voting and standstill
provisions. The complete agreement between Olin and Sachem Head will be filed on
a Form 8-K with the U.S. Securities and Exchange Commission.


About Scott Ferguson


Scott is the founder and managing partner of Sachem Head Capital Management, a
value-oriented investment management firm based in New York which he started in
2012. Prior to starting Sachem Head, he spent nine years at Pershing Square
Capital Management, which he joined pre-launch as the firm’s first investment
professional. Prior to Pershing Square, Scott earned an M.B.A. from Harvard
Business School in 2003 and was a vice president at American Industrial
Partners, an operations focused private equity firm, from 1999 to 2001. Scott
was also a business analyst at McKinsey & Company from 1996 to 1999. Scott
graduated from Stanford University with an A.B. in Public Policy in 1996. He
currently serves on the board of directors of the Henry Street Settlement and is
also a member of the Robin Hood Leadership Council. He is a former director of
Autodesk, a leading design & engineering software company.






--------------------------------------------------------------------------------



About W. Barnes Hauptfuhrer


W. Barnes Hauptfuhrer most recently served as Chief Executive Officer of Chapter
IV Investors, LLC, an investment firm he founded in February 2006. Prior to
this, Mr. Hauptfuhrer served as Co-Head of the Corporate & Investment Banking
Division of Wachovia Corporation (formerly, First Union Corporation). Earlier in
his career, he also served as Senior Executive Vice President of Wachovia and
prior to the merger of Wachovia and First Union, Mr. Hauptfuhrer served in roles
of increasing responsibility at First Union, including Co-Head of the Corporate
& Investment Banking Division, Co-Head of Investment Banking, and Managing
Partner of First Union Capital Partners, a private equity investment group
within First Union, which he founded. Previously, Mr. Hauptfuhrer served as
Managing Director and investment banker at Kidder Peabody. Mr. Hauptfuhrer
currently serves as a director of National Gypsum Company. He previously served
as a director of Buckeye Pipeline LLC from September 2006 to March 2008, and of
Wolverine Tube, Inc. from May 1998 to October 2005.


Mr. Hauptfuhrer earned a bachelor’s degree from Princeton University and a juris
doctorate degree and master’s degree in business administration from the
University of Virginia. He is a director of the Foundation for the Carolinas.


FORWARD-LOOKING STATEMENTS


This communication includes forward-looking statements.  These statements relate
to analyses and other information that are based on management’s beliefs,
certain assumptions made by management, forecasts of future results, and current
expectations, estimates and projections about the markets and economy in which
we and our various segments operate.  The statements contained in this
communication that are not statements of historical fact may include
forward-looking statements that involve a number of risks and uncertainties.


We have used the words “anticipate,” “intend,” “may,” “expect,” “believe,”
“should,” “plan,” “project,” “estimate,” “forecast,” “optimistic,” and
variations of such words and similar expressions in this communication to
identify such forward-looking statements.  These statements are not guarantees
of future performance and involve certain risks, uncertainties and assumptions,
which are difficult to predict and many of which are beyond our control. 
Therefore, actual outcomes and results may differ materially from those matters
expressed or implied in such forward-looking statements.  We undertake no
obligation to update publicly any forward-looking statements, whether as a
result of future events, new information or otherwise.  The payment of cash
dividends is subject to the discretion of our board of directors and will be
determined in light of then-current conditions, including our earnings, our
operations, our financial conditions, our capital requirements and other factors
deemed relevant by our board of directors.  In the future, our board of
directors may change our dividend policy, including the frequency or amount of
any dividend, in light of then-existing conditions.


The risks, uncertainties and assumptions involved in our forward-looking
statements, many of which are discussed in more detail in our filings with the
SEC, including without limitation the “Risk Factors” section of our Annual
Report on Form 10-K for the year ended December 31, 2019, include, but are not
limited to, the following:




●
sensitivity to economic, business and market conditions in the United States and
overseas, including economic instability or a downturn in the sectors served by
us, such as vinyls, urethanes, and pulp and paper;


●
the cyclical nature of our operating results, particularly declines in average
selling prices in the chlor alkali industry and the supply/demand balance for
our products, including the impact of excess industry capacity or an imbalance
in demand for our chlor alkali products;


●
our reliance on a limited number of suppliers for specified feedstock and
services and our reliance on third-party transportation;


●
higher-than-expected raw material, energy, transportation, and/or logistics
costs;


●
failure to control costs or to achieve targeted cost reductions;


●
new regulations or public policy changes regarding the transportation of
hazardous chemicals and the security of chemical manufacturing facilities;




--------------------------------------------------------------------------------



 




●
the occurrence of unexpected manufacturing interruptions and outages, including
those occurring as a result of labor disruptions and production hazards;


●
weak industry conditions affecting our ability to comply with the financial
maintenance covenants in our senior credit facility;


●
the failure or an interruption of our information technology systems;


●
complications resulting from our multiple enterprise resource planning systems
and the conversion to a new system;


●
a loss of a substantial customer for either chlorine or caustic soda could cause
an imbalance in customer demand for these products;


●
our substantial amount of indebtedness and significant debt service obligations;


●
unexpected litigation outcomes;


●
changes in, or failure to comply with, legislation or government regulations or
policies;


●
costs and other expenditures in excess of those projected for environmental
investigation and remediation or other legal proceedings;


●
failure to attract, retain and motivate key employees;


●
the effects of any declines in global equity markets on asset values and any
declines in interest rates used to value the liabilities in our pension plan;


●
adverse changes in international markets, including economic, political or
regulatory changes;


●
our long range plan assumptions not being realized causing a non-cash impairment
charge of long-lived assets;


●
adverse conditions in the credit and capital markets, limiting or preventing our
ability to borrow or raise capital; and


●
various risks associated with our transition and subsequent operation of the
Lake City U.S. Army Ammunition Plant.



All of our forward-looking statements should be considered in light of these
factors.  In addition, other risks and uncertainties not presently known to us
or that we consider immaterial could affect the accuracy of our forward-looking
statements.


IMPORTANT INFORMATION


In connection with the forthcoming solicitation of proxies from shareholders in
respect of Olin’s 2020 Annual Meeting of Shareholders, Olin will file with the
SEC a proxy statement on Schedule 14A (the “proxy statement”), containing a form
of white proxy card. Olin, its directors, its director nominees and certain of
its executive officers and employees will be participants in the solicitation of
proxies from shareholders in respect of the 2020 Annual Meeting of Shareholders.
Information regarding the names of Olin’s directors, director nominees and
certain of its executive officers and employees and their respective interests
in the Company by security holdings or otherwise will be set forth in the proxy
statement. Details concerning the nominees of Olin’s Board of Directors for
election at the 2020 Annual Meeting of Shareholders will be included in the
proxy statement. BEFORE MAKING ANY VOTING DECISION, INVESTORS AND SECURITY
HOLDERS ARE URGED TO READ ALL RELEVANT DOCUMENTS, INCLUDING OLIN’S PROXY
STATEMENT AND ANY AMENDMENTS THERETO AND ACCOMPANYING WHITE PROXY CARD, FILED
WITH OR FURNISHED TO THE SEC WHEN THEY BECOME AVAILABLE BECAUSE THEY CONTAIN, OR
WILL CONTAIN, IMPORTANT INFORMATION ABOUT OLIN. Shareholders may obtain free
copies of the proxy statement and other relevant documents that Olin files with
the SEC on Olin’s website at
https://www.olin.com/investors/financials-filings/annual-reports-proxy or from
the SEC’s website at www.sec.gov.



--------------------------------------------------------------------------------



COMPANY DESCRIPTION


Olin Corporation is a leading vertically-integrated global manufacturer and
distributor of chemical products and a leading U.S. manufacturer of ammunition.
The chemical products produced include chlorine and caustic soda, vinyls,
epoxies, chlorinated organics, bleach and hydrochloric acid. Winchester’s
principal manufacturing facilities produce and distribute sporting ammunition,
law enforcement ammunition, reloading components, small caliber military
ammunition and components, and industrial cartridges.


Visit www.olin.com for more information on Olin.


CONTACTS
InvestorRelations@Olin.com
314-719-1755

 


2020-04

--------------------------------------------------------------------------------







EXHIBIT B


Sachem Head Interests


SH Old Quarry Master Ltd. has entered into cash-settled total return swaps
referencing 2,420,000 shares of Common Stock in the aggregate as described in
the Schedule 13D filed by Sachem Head Capital Management LP on February 24,
2020.



